DETAILED ACTION
The following Non-Final office action is in response to application 17/089,598 filed on 11/4/2020. Examiner notes preliminary amendments filed 12/22/2020 and 1/8/2021. Examiner continuation relationship to application number 14/595,135 filed 1/12/2015. Both IDS filed 11/4/2020 have been considered. Claims 1-21 and 41 are cancelled. 
Status of Claims
Claims 22-40 and 42-43 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-40 and 42-43 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, system and computer program product).
Claims 22-40 and 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 22-28 and 43 are directed toward the statutory category of a process (reciting a “method”). Claims 29-35 are directed toward the statutory category of a machine (reciting a “system”). Claims 36-40 and 42 are directed toward the statutory category of an article of manufacture (reciting a “computer program product comprising a non-transitory computer-readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 22, 29, and 36 are directed to an abstract idea by reciting receiving […] a record for each storage unit located in a plurality of storage facilities, each record including identification of a storage unit, identification of a storage facility where the storage unit is located, identification of a pricing group of a plurality of pricing groups assigned to the storage unit, and a desirability rank within the pricing group assigned to the storage unit; storing […] the received records for the plurality of storage units […]; receiving […] a list of available storage units located in a storage facility of the plurality of storage units as part of a first request to generate updated pricing information for the storage facility; retrieving […] records of the available storage units located in the storage facility requesting the pricing information […]; determining […] a rank order of the available storage units, the rank order being 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as at a server, a database associated with the server, transmitting, by the server, the updated pricing information for each of the available storage units via an application programming interface to a local property management software executing at the requesting storage facility) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in 
	Dependent claims 23-28, 30-35, 37-40, and 42-43 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).





	
	
	

	
	
	

Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 22-40 and 42-43. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, system, and program product for adaptive and dynamic pricing of self-storage units to include “receiving, at a server, a record for each storage unit located in a plurality of storage facilities, each record including identification of a storage unit, identification of a storage facility where the storage unit is located, identification of a pricing group of a plurality of pricing groups assigned to the storage unit, and a desirability rank within the pricing group assigned to the storage unit; storing, by the server, the received records for the plurality of storage units in a database associated with the server; receiving, at the server, a list of available storage units located in a storage facility of the plurality of storage units as part of a first request to generate updated pricing information for the storage facility; retrieving, by the server, records of the available storage units located in the storage facility requesting the pricing information from the database associated with the server; determining, by the server, a rank order of the available storage units, the rank order being based on the pricing group assigned to each of the available storage units and the desirability rank of each of the available storage units; determining, by the server, a pricing tier of a plurality of pricing tiers for each of the available storage units based on a total number of available storage units within each of the pricing groups and the rank order of the available storage units, each of the pricing tiers being associated with a price point; transmitting, by the server, the updated pricing information for identification of a pricing group of a plurality of pricing groups assigned to the storage unit, and a desirability rank within the pricing group assigned to the storage unit; determining, by the server, a rank order of the available storage units, the rank order being based on the pricing group assigned to each of the available storage units and the desirability rank of each of the available storage units; determining, by the server, a pricing tier of a plurality of pricing tiers for each of the available storage units based on a total number of available storage units within each of the pricing groups and the rank order of the available storage units, each of the pricing tiers being associated with a price point. The next closest prior art reference is Jacob et al, cite no. 2 on the IDS filed 11/4/2020. Jacob discloses managing time-dependent inventory such as hotel rooms, rental automobiles, and airline seats as well as associated items and is used to manage the price of inventory, the type of inventory, and the dates the inventory is offered for sale. Jacobs fails to cure the deficiencies of Brown. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140136377 A1; US 9547878 B1; Zaihua et al, Design and Implementation of Real Estate Information Management System Based on GIS, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624